*697
ORDER

PER CURIAM.
Movant, Seun Inta, appeals the judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. He contends his plea attorney provided ineffective assistance by failing to inform him of the correct amount of time he would serve before eligible for parole and by failing to interview a witness.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).